--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.3
 
PLATFORM DEVELOPMENT AGREEMENT
 
THIS PLATFORM DEVELOPMENT AGREEMENT IS MADE AND ENTERED INTO AS OF THE EFFECTIVE
DATE BY AND BETWEEN:
 
1.           NXP SOFTWARE B.V., a private company with limited liability
incorporated under the laws of the Netherlands, having its registered office in
Eindhoven, the Netherlands, with registration number 17192886 in the trade
register of the Netherlands Chamber of Commerce and Industry for Oost-Brabant,
having a principal place of business at High Tech Campus 41, 5656 AE Eindhoven,
the Netherlands (“NXP SOFTWARE”); and
 
2.           LOCATION BASED TECHNOLOGIES INC., a company incorporated in the
state of Nevada, having its principal place of business at 4989 E. La Palma
Avenue, Anaheim, California, 92807 (“LBT”).
 
WHEREAS:
 
A.          NXP SOFTWARE develops and licenses, amongst others, real-time
software GPS technologies;
 
B.          NXP SOFTWARE provides, amongst others, Internet-based GPS assistance
services;
 
C.          LBT develops GPS based consumer products for locating persons and/or
items;
 
D.          NXP SOFTWARE is willing to provide licenses and services for use of
its software GPS technologies by LBT in some or all of their consumer GPS-based
products;
 
E.           The Parties have executed a Framework Agreement that sets forth the
principal terms under which the parties shall conduct business;
 
F.           This Platform Development Agreement sets forth the additional terms
under which NXP Software shall develop technologies for integration into the
Technology Platform.
 
SECTION 1.0 – FRAMEWORK AGREEMENT
 
The terms of the Framework Agreement shall apply to this Platform Development
Agreement mutatis mutandis.  In the event that any term or clause herein shall
be in conflict with any term or clause within the Framework Agreement then the
terms of this Platform Development Agreement shall prevail for the exclusive and
limited scope of this Platform Development Agreement..
 
ARTICLE 2.0 – PLATFORM DEVELOPMENT
 
2.1         Development Activities.  NXP SOFTWARE shall use commercially
reasonable efforts to undertake the development activities and to deliver the
Deliverables as set forth in the Statement of Work within Exhibit PDA1 (the
“Platform Development Activities”).
 
 
1

--------------------------------------------------------------------------------

 
 
2.2         Timescales.  NXP SOFWARE shall use commercially reasonable efforts
to undertake the Platform Development Activities and to perform to the
timescales defined within the Milestone Schedule within Exhibit PDA1.  In the
event that NXP SOFTWARE foresees that it will not be able to (i) timely meet a
Milestone; or (ii) timely deliver a Deliverable; or (iii) perform any other
material obligation in connection with this Platform Development Agreement, it
shall promptly notify LBT thereof.  In the event that any material delay in the
timescales occurs or is likely to occur, the parties shall meet to determine an
appropriate period of extension of the term of the Platform Development
Activities.
 
2.3         Acceptance Test.  At a date to be agreed upon by the parties but no
longer than 10 days after delivery of the Deliverables, the parties will use all
reasonable efforts to perform the Acceptance Test as set forth in the Statement
of Work at NXP SOFTWARE’s premises in Redhill, the UK.  In the event the
Acceptance Test has not been performed within these 10 days and this is
attributable to LBT the Acceptance Test is deemed to be accepted.
 
ARTICLE 3.0 - FEES
 
In consideration of the activities (to be) undertaken under this Platform
Development Agreement, LBT shall pay to NXP SOFTWARE the non-refundable fees and
charges as set forth in the Milestone Schedule within Exhibit PDA1 to this
Platform Development Agreement.  Individual payment milestones shall become
payable on completion of their respective Milestone Objectives.
 
ARTICLE 4.0 - DURATION AND TERMINATION
 
4.1         Duration.  This Platform Development Agreement shall become
effective as of the date that the Framework Agreement will become effective and
shall remain in effect until the acceptance of the Deliverables in accordance to
the Acceptance Test or the expiration or termination of the Framework Agreement,
whatever occurs earlier.
 
ARTICLE 5.0 –INTELLECTUAL PROPERTY RIGHTS
 
5.1         Background Intellectual Property Rights.  All right, title and
interest in and to any and all Background Intellectual Property Rights shall
remain solely and exclusively with the respective party or its Affiliated
Companies or its third party suppliers, as the case may be.
 
5.2         Foreground Intellectual Property Rights.  All right, title and
interest in and to Foreground Intellectual Property Rights related to the
Technology Platform shall vest in NXP Software.
 
5.3         License for Project.  Each party hereby grants and shall cause its
Affiliates to grant to the other party and the other party’s  Associated
Companies a non-exclusive, non-transferable, world-wide, royalty-free license,
without the right to grant sub-licenses, under any and all Intellectual Property
Rights owned or controlled by that party or its Affiliates, solely for the
purpose of performing activities necessary for the Platform Development
Activities during the term of this Platform Development Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 6.0 – NO WARRANTY
 
6.1         No Warranty.  Any and all activities performed under this Framework
Development Agreement, any and all information as may be disclosed in connection
with this Framework Development Agreement and any and all Deliverables delivered
under this Framework Development Agreement shall be on an “AS IS” basis, without
any representation or warranty whatsoever.  Any and all waranties, whether
express, implied or statutory, including, but not limited to any and all
warranties related to merchantability, fitness for a particular purpose, absence
of errors and/or bugs, accuracy or completeness of results, validity, scope or
non-infringement of any Intellectual Property Rights, are expressly disclaimed.
 
IN WITNESS WHEREOF, the parties have executed this Supplemental Agreement by
their duly authorized officers as of the Effective Date.
 

LOCATION BASED TECHNOLOGIES INC.     NXP SOFTWARE B.V.            
By: /s/ Joseph F. Scalisi
   
By: /s/ Stefan Franco 
 
Name: Joseph F. Scalisi
   
Name: Stefan Franco 
 
Title: Chief Development Officer
   
Title: Financial Director
  Date:  February 28, 2008     Date:  29 February 2008  

 
Address for notices:
   
By: /s/ K. H. Van Holten 
 
 
   
Name: K. H. Van Holten 
 
Location Based Technologies Inc.
   
Title: Director
  4989 E. La Palma Avenue     Date:  29 February 2008   Anaheim        
California 92708     By: /s/ P.H.J. De Koning   United States    
Name: P.H.J. De Koning
 
Fax no: +1 (714) 200-0287
   
Title: Director
        Date:  29 February 2008                   Address for notices:          
        Attention: Stefan Franco         NXP Software B.V.         High Tech
Campus 41         5656 AE         Eindhoven        
Fax no: +31 40 27 25500
 

 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT PDA1
 
Statement of Work
 
NXP SOFTWARE will accelerate its Sy.sol based swGPS A-GPS product roadmap.  NXP
SOFTWARE and LBT intent to integrate the swGPS technologies to provide a
Technology Platform for LBT to build their PocketFinder products upon.  NXP
Software intents to make deliveries in accordance with the Milestone Schedule
detailed below.
 
Milestone Schedule
 
#
Description
 
Acceptance Criteria
Date
Value EUR
1
Signature of this Platform Development Supplemental Agreement
 
Agreement Signature
27/02/2008
46,525
2
Delivery of Arikara Embedded DSP engine to SMS Data Systems GmbH
 
As defined within the Arikara product specification v1 §3.1
28/02/2008
93,050
3
Availability of development server for integration with LBT’s servers.  Delivery
of service API documentation
Delivery of API documentation and availability of service over IP connection
 
03/03/2008
46,525
     
TOTAL
186,100